Citation Nr: 1615119	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2008 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2016, the Veteran testified before het undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran's diagnosed bilateral hearing loss for VA compensation purposes and tinnitus had their onset during combat service in Vietnam.

2.  With resolution of all doubt in his favor, the Veteran is unable to secure or maintain substantially gainful employment due to his service-connected posttraumatic stress disorder (PTSD) and ischemic heart disease. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  

2.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  
3.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a)  (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d)  (2015), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Bilateral Hearing Loss and Tinnitus Claims

In this case, the medical evidence shows that the Veteran is diagnosed with bilateral hearing loss as defined by VA regulation under 38 C.F.R. § 3.385, as well as tinnitus.  See September 2008 VA audiology examination report and audiogram.

The Veteran asserts that he incurred bilateral hearing loss and tinnitus during combat service in Vietnam.  His service personnel record show that he served in the Republic of Vietnam from June 1968 to June 1969 and participated in the Vietnam Counteroffensive Phases IV and V.  His military occupational specialty (MOS) was a radio operator.  He was awarded the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, 2 Overseas Service Bars, and M-14 and M-16 badges.  Accordingly, the Board finds that he served in combat and was likely exposed to acoustic trauma given that such exposure is consistent with the circumstances, conditions and hardships of his Vietnam service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.

With regard to etiology, a September 2008 VA-sponsored audiologist determined that the Veteran's hearing loss and tinnitus are less likely related to his military noise exposure.  Nonetheless, the Board finds this opinion inadequate because it was improperly based on a lack of evidence of hearing loss and ringing ears in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion).  Indeed, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the audiologist did not address the Veteran's competent and credible reports of having had hearing difficulty and ringing ears since service.  The September 2008 VA opinion is not only inadequate, but contains little to no probative value.

At any rate, the Veteran, as a layperson, is indeed competent to report observing a decline in his hearing acuity, as well as ringing in the ears, both during and ever since his combat service.  See Reeves, supra.  Moreover, the Board does not doubt the credibility of his statements.  He has reported using hearing protection in his post-service jobs as an inspector and railroad conductor, and has had very little post-service recreational noise exposure.  In addition, the medical evidence shows that his hearing loss is manifested by his reported hearing difficulty and his tinnitus is manifested by his reported ringing of the ears.  Thus, the evidence is not sufficient to rebut the presumption that his hearing loss and tinnitus became manifest during his combat service.  Id.  

Given the current medical diagnoses of bilateral hearing loss and tinnitus, his in-service, combat-related acoustic trauma, and the credible history of hearing difficulty and ringing ears in and since combat service, the Board concludes that the Veteran's hearing loss and tinnitus had their onset in service.  Accordingly, the service connection claims are granted.

II.  TDIU Claim

The Veteran is also seeking entitlement to a TDIU, alleging that he is unable to work due to his service-connected disabilities, primarily his PTSD and ischemic heart disease.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

The Veteran in this case meets the criteria for schedular consideration of a TDIU. 38 C.F.R. § 4.16(a).  Without even considering the additional ratings that will be assigned by the RO for hearing loss and tinnitus, the RO has rated the Veteran's service-connected ischemic heart disease as 60 percent disabling, his PTSD as 50 percent disabling, and coronary artery bypass graft scars as noncompensably disabling, for a combined rating of 80 percent from February 10, 2011.  

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

On his TDIU application completed in February 2011, the Veteran indicated that his service-connected PTSD and heart disability preclude him from working.  He reported that he was last gainfully employed in 2004 as a railroad conductor.  He also reported having completed high school and no additional education or training.

After undergoing an October 2008 VA examination, the examiner indicated that the Veteran remains employable from a mental health perspective.

However, an October 2009 private psychologist, after examining the Veteran, determined that he was unable to work due to his PTSD and right knee disability.
In addition, a December 2010 VA examiner who conducted a cardiac examination indicated that the Veteran's heart disability is significant enough to limit time spent in normal activities.

A February 2011 VA psychologist however stated that the Veteran remains employable from a mental health perspective.

A VA examiner who conducted a general medical examination in March 2011 indicated that he has no cardiac symptoms at rest, but does have symptoms with moderate physical activity.  

According to April 2011 correspondence, a licensed clinical social worker associated with a Vet Center indicated that the Veteran's symptoms reflect PTSD rooted in his combat experience and precludes gainful employment.  

The Veteran stated to a December 2013 VA examiner that he was told by his cardiologist that his heart could not tolerate working.  He indicates that he cannot sit or stand very long; he experiences shortness of breath when walking the stairs; and cannot tolerate excessive heat or cold.

A December 2013 VA psychologist noted that the Veteran's PTSD has an impact on his ability to work in that he has mild memory impairment, mild impairment in concentration in a sedentary position, and moderate social impairment, all of which are likely to manifest in a competitive work setting.  This examiner concluded that that the Veteran has mild to moderate impairment in maintaining a regular work schedule and maintaining regular attendance without assistance due to sleep difficulty, as well as decreased energy and motivation.  See December 2013 VA compensation examination report.

As reflected above, the record contains conflicting evidence as to the impact the Veteran's service-connected disabilities have on his ability to obtain and maintain gainful employment.  However, the ultimate question of whether a veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  

Having reviewed all of evidence of record, to include the medical evidence describing the severity of his PTSD and ischemic heart disease, the fact that the Veteran has had only two significant jobs since service discharge in 1969, and does not have any significant post-high school education, the Board finds that the combined effects of the Veteran's service-connected PTSD and ischemic heart disease at least as likely as not render him unable to secure or maintain substantially gainful employment.  Accordingly, entitlement to TDIU is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

In light of the awards granted herein, discussion of whether the VCAA duties were met in this case is unnecessary as the appeal has been granted in full.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

A TDIU is granted, subject to the laws and regulations governing monetary benefits.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


